Title: To James Madison from H. D. Wichelhausen, 4 September 1807
From: Wichelhausen, H. D.
To: Madison, James



Sir 
Baltimore Sept 4th: 1807.

I have the honor of sending to you inclosed Bond of my Brother Mr. Fred. Jacob Wichelhausen in Bremen, which I had this day signed by two American Citizens in this place.
Unable circumstances have prevented me from sending to you this paper ere this; it was sent off by my Brother about the beginning of December 1806, the vessel with which he sent it was detained in the River by contrary winds more than a month, afterwards carried into England ware she remained several months and did not arrive here until about the middle of July.  Shortly before I got the Bond in my possession I had an Accident with my Horse which disabled me from sending it on sooner.
I think it my Duty to state to you these circumstances in order to shew that not Negligence either on the side of my Brother or myself has been the Cause of this Delay.  I beg you to accept the Assurance of the high Consideration with which I have the honor to remain Sir Your most obedt. humble Servant

H. D. Wichelhausen

